Citation Nr: 0208968	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-46 483	)	DATE
	)


On appeal from the decision of the Department of Veterans 
Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 22, 1989, 
for the award of a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United 
States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating determination of the RO, 
which denied the veteran's claim for an effective date 
earlier than June 22, 1989 for the establishment of a TDIU 
rating.

In view of the Board's decision to restore the TDIU rating, 
for the period from July 1, 1982 to June 22, 1989, the issue 
of entitlement to an earlier effective date for the same has 
been rendered moot and is, therefore, subject to dismissal as 
discussed below.


FINDINGS OF FACT

1.  In July 2001, the Board vacated its April 3, 1984 
decision, which in effect upheld the RO's April 1982 
reduction in the rating of the veteran's service-connected 
back disorder from 60 percent to 50 percent, and which 
terminated the veteran's TDIU rating; and the Board also 
vacated its November 22, 1996 decision, which denied an 
effective date earlier than June 22, 1989 for the award of a 
TDIU rating.

2.  Following the vacatur, the Board issued a decision 
restoring the 60 percent rating for residuals of vertebra 
fracture at T12 and L3 with lumbar disc disease and 
arthritis, effective from July 1, 1982 (the first day of the 
reduction).  The Board also restored the veteran's TDIU 
rating, effective from July 1, 1982 (the first day of the 
termination).

3.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to an effective date 
earlier than June 22, 1989 for the award of a TDIU rating, as 
the Board's restoration of the TDIU rating effective from 
July 1, 1982 resolves this issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to an effective date 
earlier than June 22, 1989, for the award of a TDIU rating.  
38 U.S.C.A. §§ 511, 7104, 7105(d)(5) (West 1991 & 2001); 
38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

In this context, the RO, prior to the Board's July 2001 
vacatur, assigned an effective date of June 22, 1989 for the 
an award a TDIU rating.  The veteran appealed, contesting 
that he was entitled to an effective date of July 1, 1982, 
the day of the initial termination of his TDIU rating.  The 
Board has, in a separate decision, restored the veteran's 
TDIU rating, effective from the day of the termination of the 
TDIU rating.  As a result, the Board's decision to restore 
the TDIU rating effective  from July 1, 1982, has fully 
resolved, and thus rendered moot, the administrative claim on 
appeal to the Board.  Therefore, having resolved the 
veteran's claim in his favor, there is no longer a question 
or controversy remaining with respect to entitlement to an 
earlier effective for a TDIU rating.  Nor are any exceptions 
to the mootness doctrine present because the relief sought on 
appeal, the award of an effective date from the day of the 
initial termination of the TDIU rating, has been 
accomplished.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. 
§ 20.101.  Accordingly, the appeal is dismissed.


ORDER

The appeal of entitlement to an effective date earlier than 
June 22, 1989, for the award of a total disability rating 
based on individual unemployability, is dismissed.



		
DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



